~--------~------------,---------------




                                                                                           FILED
                                UNITED STATES DISTRICT COURT                                NOV - 1 2011
                                FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the DIStrk:t of ColumbIa

    JEFFREY LEE WHITLOW, JR.,                     )
                                                  )
                           Plaintiff,             )
                                                  )
                   v.                             )       Civil Action No.         111~O'7
                                                  )
    UNITED STATES OF AMERICA,                     )
                                                  )
                           Defendant.             )


                                        MEMORANDUM OPINION

           This matter is before the Court on plaintiff s application to proceed in forma pauperis and

    his pro se complaint. The Court will grant the application and dismiss the complaint.

           Plaintiff describes himself as a Moorish American National, Compl. at 1, and claims that

    the United States government is holding him hostage at the Rivers Correctional Institution in

    Winton, North Carolina. He asserts that no court "except the U.S. Supreme Court, [a] Special

    Committee and/or the United Nations International Court of Justice (The World Court, in The

    Hague, Netherlands)," id. at 3, has the authority to effect his incarceration, and thus appears to

    challenge the authority of the Superior Court ofthe District of Columbia to convict and to

    sentence him, see id. at 4. Plaintiff demands his immediate release and reparations. Id. at 3.

           Plaintiff s challenge to the Superior Court's jurisdiction is not properly brought in this

    federal district court. Rather, "[u]nder D.C. Code § 23-110, a prisoner may seek to vacate, set

    aside, or correct sentence on any of four grounds: (1) the sentence is unconstitutional or illegal;

    (2) the Superior Court did not have jurisdiction to impose the sentence; (3) the sentence exceeded

    the maximum authorized by law; or (4) the sentence is subject to collateral attack." Alston v.




N                                                                                                                          3
United States, 590 A.2d 511, 513 (D.C. 1991). Such a motion must be filed in the Superior

Court, see D.C. Code § 23-110(a), and "shall not be entertained ... by any Federal ... court ifit

appears that the [prisoner] has failed to make a motion for relief under this section or that the

Superior Court has denied him relief, unless it also appears that the remedy by motion is

inadequate or ineffective to test the legality of his detention." D.C. Code § 23-11O(g). No

allegations in the complaint show that plaintiff previously has attacked his conviction or sentence

in the Superior Court by motion under D.C. Code § 23-110, or that this remedy is inadequate or

ineffective.

        Furthermore, insofar as plaintiff brings this action under 42 U.S.C. § 1983 and demands

monetary relief for his alleged unlawful incarceration, the claim fails. Absent a showing that his

confinement has been invalidated by "revers[al] on direct appeal, expunge[ment] by executive

order, declar[ ation of invalidity] by a state tribunal authorized to make such determination, or ...

a federal court's issuance of a writ of habeas corpus," Heck v. Humphrey, 512 U.S. 477, 486-87

(1994), plaintiff is not entitled to damages.

        The complaint fails to state a claim upon which relief can be granted, and it will be

dismissed under 28 U .S.C. §§ 1915(e)(2)(b) and 1915A(b). An Order accompanies this

Memorandum Opinion.



                                                                                     -
DATE: 10       I~ III